DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is a response to communications dated 04/28/2020.  Claims 1-16 are pending in the application.

Information Disclosure Statement
The information disclosure statement filed 04/28/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

Claim Objections
Claim 10 is objected to because of the following informalities:  As per claim 10, in accordance with claim language, claim 10 is mirrored reflection of method claim 5.  Therefore, it should depend from claim 9 to be a proper dependent claim.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5 and 13-14 of U.S. Patent No. 7,729,237. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.
Instant Application Claim 1 Claims:
A method performed by a wireless device, the method comprising:
processing information bits used for data transmission in a cell; and
generating a reference signal sequence based on a cell identifier of the cell,
wherein the reference signal sequence is defined by
r(m) = {2(1 -2·c(2m)) + j ..f[(l -2-c(2m + 1))
where m=O, ... M, M is an integer larger than zero, and c(2m) and c(2m+l) are defined by a pseudo-random sequence c(i), and
wherein the pseudo-random sequence c(i) is defined by a gold sequence generator which is initialized with an initial value obtained by using (2NIDcell+l), where NIDcell is the cell identifier.

‘237 Patent Claim 1 Claims:
A method of transmitting a reference signal in a wireless communication system, the method comprising: 
generating a reference signal sequence which is defined by 
r(m) = {2(1 -2·c(2m)) + j ..f[(l -2-c(2m + 1))
c(2m) and c(2m+1) is defined by a pseudo-random sequence c(i), where i=0, 1, .  . . , M.sub.max-1, and M.sub.max is a length of the pseudo-random sequence c(i), 
wherein the pseudo-random sequence c(i) is generated by a gold sequence generator which is initialized with initial values obtained by using (2NIDcell+l), where NIDcell is a cell identifier;  
mapping a portion or entirety of the reference signal sequence to at least one RB;  and transmitting a reference signal in the at least one RB.

Rationales:
From the above claim comparison, one can see that claim 1 of the instant application claims variously and essentially the same limitations as those in claim 1 of the ‘237 patent.  There are differences between the claims depicted in the bolded words and the strike-through words and they are deemed obvious as followings.  
Pertaining the difference depicted in the bolded words, it appears to be using different wording but meaning is similar or the same.  It is deemed obvious to those skilled in the art of claim drafting to use different wording but meaning the same to draft claims in a subsequent filed application from reading claims of a previously filed application or from reading claims in a patent.  The motivation for doing so would be to seek a well-rounded protestation for a disclosed invention.
In re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.
Pertaining claims 2-5, they are deemed obvious over claims 2, 5, and 1, respectively of the ‘237 patent for the same rationales applied to base claim 1 as discussed above.
As per group claims 6-10, the claims call for an apparatus having limitations variously and essentially mirrored method steps of method claims 1-5, respectively.  Thus, they are deemed obvious over claims 1, 2, 5, and 1 of the ‘237 patent for the same rationales applied to method claims 1-5 as discussed above.

Instant Application Claim 14 Claims:
 A device comprising:
a receive circuitry configured to receive a data signal and a reference signal from a transmitting device; and
a data processor configured to demodulate the data signal based on the reference signal,
wherein the reference signal sequence is defined by

where m=0, ... , M, M is an integer larger than zero, and c(2m) and c(2m+l) are defined by a pseudo-random sequence c(i), and
wherein the pseudo-random sequence c(i) is defined by a gold sequence generator which is initialized with an initial value obtained by using (2NIDcell+l), where NIDcell is the cell identifier.

‘237 Patent Claim 13 Claims:
A receiver comprising: 
a receive circuitry to receive a reference signal and a receive signal;  
a channel estimator to estimate a channel by using the reference signal;  and a data processor to process the receive signal by using the channel, 
wherein the reference signal is generated based on a reference signal sequence which is defined by 
r(m) = ..f[ (1 - 2-c(2m)) + j ..f[ (1 -2•c(2m + 1))
 where n.sub.s is a slot number within a radio frame, l is an OFDM symbol number within a slot and N.sub.RB.sup.max,DL is a maximum number of RBs, and c(2m) and c(2m+1) is defined by a pseudo-random sequence c(i), w, wherein the pseudo-random sequence c(i) is generated by a gold sequence generator which is initialized with initial values obtained on the basis of (2NIDcell+l), where NIDcell is the cell identifier.
Rationales:
From the above claim comparison, one can see that claim 14 of the instant application claims variously and essentially the same limitations as those in claim 13 of the ‘237 patent.  There are differences between the claims depicted in the bolded words and the strike-through words and they are deemed obvious as followings.  
Pertaining the difference depicted in the bolded words, it appears to be using different wording but meaning is similar or the same.  It is deemed obvious to those skilled in the art of claim drafting to use different wording but meaning the same to draft claims in a subsequent filed application from reading claims of a previously filed application or from reading claims in a patent.  The motivation for doing so would be to seek a well-rounded protestation for a disclosed invention.
Pertaining the difference depicted in the strike-through words, it appears to be broadening claim by omitting limitations.  It is also deemed obvious because it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.
Pertaining claims 15-16, they are deemed obvious over claims 14 and 13, respectively of the ‘237 patent for the same rationales applied to base claim 13 as discussed above.

As per group claims 11-13, the claims call for a method having limitations variously and essentially mirrored functional limitations of apparatus claims 14-16, respectively.  Thus, they are deemed obvious over claims 13-14 and 13, respectively of the ‘237 patent for the same rationales applied to apparatus claims 14-16 as discussed above.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,044,542. Although the claims at issue are not identical, they are not patentably distinct from each other because of the below rationales.

Instant Application Claim 1 Claims:
A method performed by a wireless device, the method comprising:
processing information bits used for data transmission in a cell; and
generating a reference signal sequence based on a cell identifier of the cell,
wherein the reference signal sequence is defined by
r(m) = {2(1 -2·c(2m)) + j ..f[(l -2-c(2m + 1))
pseudo-random sequence c(i), and
wherein the pseudo-random sequence c(i) is defined by a gold sequence generator which is initialized with an initial value obtained by using (2NIDcell+l), where NIDcell is the cell identifier.

‘542 Patent Claim 1 Claims:
A method comprising: 
generating a first sequence for a reference signal;  
mapping a portion of the first sequence to at least one resource block (RB); and transmitting the reference signal based on the portion of the first 
sequence in the at least one RB, wherein the first sequence is defined by: 
rl,n(m) = ..f[ (1 - 2-c(2m)) + j ..f[ (1 -2•c(2m + 1))
 
where 
 m=0, 1, .  . . , 
2N.sub.RB.sup.max-1, N.sub.RB.sup.max is a maximum number , and c(2m) and c(2m+1) are defined by a second sequence c(i), and 
wherein the second sequence c(i) is defined by a gold sequence generator which is initialized with an initial value obtained by using (2NIDcell+l), where NIDcell is the cell identifier.



Rationales:
From the above claim comparison, one can see that claim 1 of the instant application claims variously and essentially the same limitations as those in claim 1 of the ‘542 patent.  There are differences between the claims depicted in the bolded words and the strike-through words and they are deemed obvious as followings.  
Pertaining the difference depicted in the bolded words, it appears to be using different wording but meaning is similar or the same.  It is deemed obvious to those skilled in the art of claim drafting to use different wording but meaning the same to draft claims in a subsequent filed application from reading claims of a previously filed application or from reading claims in a patent.  The motivation for doing so would be to seek a well-rounded protestation for a disclosed invention.
Pertaining the difference depicted in the strike-through words, it appears to be broadening claim by omitting limitations.  It is also deemed obvious because it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.
Pertaining claims 2-5, they are deemed obvious over claims 2-3 of the ‘542 patent for the same rationales applied to base claim 1 as discussed above.


Instant Application Claim 11 Claims:
A method performed by a receiving device, the method comprising:
receiving a data signal and a reference signal from a transmitting device; and
demodulating the data signal based on the reference signal,
wherein a reference signal sequence for the reference signal is defined by
r(m) = ..fi (1 - 2· c(2m)) + j ..fi (1 - 2 · c(2m + 1))
where m=O, ... , M, M is an integer larger than zero, and 
c(2m) and c(2m+l) are defined by a pseudo-random sequence c(i), and
wherein the pseudo-random sequence c(i) is defined by a gold sequence generator which is initialized with an initial value obtained by using (2NIDcell+l), where NIDcell is the cell identifier.

‘542 Patent Claim 1 Claims:
A method comprising: 
receiving a reference signal in at least one resource block (RB);  and 
estimating a channel state based on the received reference signal, 
wherein the received reference signal is generated based on a portion of a first sequence, wherein the first sequence is defined by: 
. rl,n(m) = ..f[ (1 - 2-c(2m)) + j ..f[ (1 -2•c(2m + 1))

, m=0, 1, .  . . , 
2N.sub.RB.sup.max-1, N.sub.RB.sup.max is a maximum number of RBs for the first sequence, and c(2m) and c(2m+1) are defined by a second sequence c(i), and wherein the second sequence c(i) is defined by a gold sequence generator which is initialized with an initial value obtained by using (2NIDcell+l), where NIDcell is the cell identifier.

Rationales:
From the above claim comparison, one can see that claim 11 of the instant application claims variously and essentially the same limitations as those in claim 13 of the ‘542 patent.  There are differences between the claims depicted in the bolded words and the strike-through words and they are deemed obvious as followings.  
Pertaining the difference depicted in the bolded words, it appears to be using different wording but meaning is similar or the same.  It is deemed obvious to those skilled in the art of claim drafting to use different wording but meaning the same to draft claims in a subsequent filed application from reading claims of a previously filed application or from reading claims in a patent.  The motivation for doing so would be to seek a well-rounded protestation for a disclosed invention.
In re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.
Pertaining claims 12-13, they are deemed obvious over claims 10-12 of the ‘542 patent for the same rationales applied to base claim 11 as discussed above.
As per group claims 14-16, the claims call for an apparatus having limitations variously and essentially mirrored method steps of method claims 11-13, respectively.  Thus, they are deemed obvious over claims 13-16 of the ‘542 patent for the same rationales applied to method claims 11-13 as discussed above.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,673,667. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.

Instant Application Claim 1 Claims:
A method performed by a wireless device, the method comprising:
processing information bits used for data transmission in a cell; and
generating a reference signal sequence based on a cell identifier of the cell,
wherein the reference signal sequence is defined by
r(m) = {2(1 -2·c(2m)) + j ..f[(l -2-c(2m + 1))
where m=O, ... M, M is an integer larger than zero, and c(2m) and c(2m+l) are defined by a pseudo-random sequence c(i), and
wherein the pseudo-random sequence c(i) is defined by a gold sequence generator which is initialized with an initial value obtained by using (2NIDcell+l), where NIDcell is the cell identifier.

‘667 Patent Claim 1 Claims:
A method performed by a transmitting device, the method comprising: 
generating a reference signal sequence;  and 
transmitting the reference signal sequence to a receiver, 
wherein the reference signal sequence is defined by 
r(m) = {2(1 -2·c(2m)) + j ..f[(l -2-c(2m + 1))
 where m=0, .  . . , M, M is an integer larger than zero, and c(2m) and c(2m+1) are defined by a pseudo-random sequence c(i), and 
wherein the pseudo-random sequence c(i) is defined by a gold sequence generator which is initialized with an initial value obtained by using (2NIDcell+l), where NIDcell is the cell identifier.


Rationales:
From the above claim comparison, one can see that claim 1 of the instant application claims variously and essentially the same limitations as those in claim 1 of the ‘667 patent.  There is a difference between the claims depicted in the bolded words and it is deemed obvious as followings.  
Pertaining the difference depicted in the bolded words, it appears to be using different wording but meaning is similar or the same.  It is deemed obvious to those skilled in the art of claim drafting to use different wording but meaning the same to draft claims in a subsequent filed application from reading claims of a previously filed application or from reading claims in a patent.  The motivation for doing so would be to seek a well-rounded protestation for a disclosed invention.
Pertaining claims 2-5, they are deemed obvious over claims 2-5 of the ‘667 patent for the same rationales applied to base claim 1 as discussed above.
As per group claims 6-10, the claims call for an apparatus having limitations variously and essentially mirrored method steps of method claims 1-5, respectively.  Thus, they are deemed obvious over claims 6-10 of the ‘667 patent for the same rationales applied to method claims 1-5 as discussed above.

Allowable Subject Matter
It is noted that claims 1-16 of the instant application recited allowable subject matters pertaining function and variables for defining reference signal as the above discussed patents.  Should a response to this Office Action overcome all of the issues 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 8,565,268).
van Veen et al. (US 7,991,040).
Wang (US 8,391,410).
Shekhar, Downlink performance analysis of DS-CDMA system with base station diversity, Dissertation, Iowa State University, 66 pages, January 1, 2002.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.









September 16, 2021
/FRANK DUONG/Primary Examiner, Art Unit 2474